Citation Nr: 0327003	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-02 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 1946.  
He died in April 2000 and the appellant is his widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2000 RO rating decision that denied service 
connection for the cause of the veteran's death.


REMAND

The veteran's death certificate reveals that his death was 
caused by hypoxia due to pleural effusion as a consequence of 
squamous cell carcinoma of the hypopharynx.  At a hearing 
before the undersigned in February 2003, the appellant 
testified to the effect that the cause of the veteran's death 
was due to a disability related to his exposure to ionizing 
radiation while in service in Japan.  Statements from her 
note that the veteran served in Hiroshima and Nagasaki, 
Japan, during World War II.  A review of the record does not 
show that the RO attempted to obtain the veteran's service 
medical records subsequent to his death.  Nor does the record 
reveal that a request was made to the National Personnel 
Records Center (NPRC) for verification of the veteran's 
service in Hiroshima and Nagasaki, Japan.  This evidence is 
relevant to the veteran's claim and should be obtained.  
38 C.F.R. § 3.309(d) (2003).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should submit a request to the 
NPRC for the veteran's service medical 
records, service personnel records, and 
for verification of his presence in the 
vicinity of Hiroshima or Nagasaki, Japan, 
during the period from August 6, 1945 to 
July 1, 1946.

2.   If the claim remains adverse to the 
appellant, an appropriate supplemental 
statement of the case should be sent to 
her.  She should be given the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




